


Exhibit 10.6

[Pall Letterhead]

25 Harbor Park Drive Port Washington, NY 11050 516.801.9549 phone 516.801.9781
fax www.pall.com


March 13, 2012


Dear Ruby:

On behalf of Pall Corporation (“Pall” or “Company”), I am delighted to offer you
the position of President, Pall Industrial of Pall Corporation as outlined in
this letter below (this “Agreement”). You will report to Larry Kingsley and have
the duties normally associated with this position and such other duties as may
be assigned from time to time. If you accept this offer, your first day of work
at Pall’s corporate headquarters in Port Washington, New York, will be April 11,
2012 (your “Start Date”). Certain terms used in this Agreement are defined as
set forth in Company employee benefit and incentive plans. The key features of
your initial compensation package are summarized below:

1. Base Salary. Your base salary will be $500,000 per annum, payable in
accordance with Pall’s normal payroll practices.

2. Bonus. You will be eligible for an annual bonus under the Executive Incentive
Bonus “Plan” in accordance with the Company’s bonus practices. Your bonus
target, as a percentage of your base salary, will be 70% and your maximum bonus
percentage will be 105%. Actual bonus, based on performance, will be prorated
based on Start Date in accordance with the “Plan”.

3. Annual Long-Term Equity Awards. You will be eligible for annual long-term
incentive awards under the Stock Plan (or successor plan) after your Start Date
at the time the Company grants such awards to other eligible employees.

4. Initial and Transition Stock Awards. As soon as practicable after your Start
Date, you will be granted an initial total stock award of $450,000 awarded 50%
restricted stock units that vest in four years and 50% stock options that vest
25% per year over 4 years and a transition grant of $200,000 awarded in
restricted stock units that vests in 2 years. These awards are subject to the
terms of the 2012 Stock Compensation Plan and related award agreements.

5. Benefits. You shall be provided with customary office space and furnishings,
expense reimbursement arrangements, and any similar emoluments customarily
afforded to employees of the Company at the same level. You shall also be
entitled to receive or participate in all “fringe benefits” and employee benefit
plans provided or made available by the Company to its employees generally (such
as, but not limited to, group hospitalization, medical, life and disability
insurance, pension, 401k and stock option or purchase plans), at such time and
on such terms and conditions as each such plan provides from time to time. In
recognition of your prior experience, you will be entitled to four weeks of
vacation per year and other company recognized holidays for the U.S. including
winter “shutdown”.

--------------------------------------------------------------------------------




You will be eligible to participate in the Management Stock Purchase Plan (MSPP)
until such time as you become a “Named Executive Officer” (NEO). The MSPP is
available solely to Pall's senior leadership, and provides an excellent vehicle
in which to purchase stock units on a tax-deferred basis and benefit from the
company's generous matching component.

6. Termination of Employment. In the event of an involuntary termination of your
employment other than for cause, you will receive severance in an aggregate
amount that is equal to twelve months Base Salary. Actual Executive Incentive
Bonus will be prorated for involuntary termination without cause in accordance
with the “Plan”.

The payments and benefits under this section are subject to the condition that
you have delivered to the Company an executed copy of a general release and a
restrictive covenant, substantially in the form attached hereto as Exhibit A
(with such changes as the Company may adopt for senior executives from time to
time or as may be required under applicable law) and such release has become
irrevocable within 30 days after the date of “separation from service” as
determined under Section 409A. In that event, payments that would have been made
within such 30-day period shall be paid at the expiration of such 30-day period;
provided that any payments or benefits payable by reason of your death shall not
be subject to the condition set forth in this section.

7. Other Matters.

     A. You will devote your full business efforts and time to the Company.

     B. You agree to adhere to Pall’s policies and procedures as in effect from
time to time relating, among other things, to business conduct, confidentiality,
disparagement, conflicts of interest and cooperation, and stock trading.

     C. The letter summarizes the key aspects of your initial compensation
package but is not a contract or guarantee of employment for any particular
period of time. At all times you will remain an employee at will, which means
that either of us is free to terminate your employment at any time without any
advance notice with or without cause or for any reason or for no reason, subject
to your entitlement to certain payments, rights and benefits under certain
circumstances as provided above, provided that you shall give the Company at
least ninety (90) days’ written notice of any voluntary resignation. This letter
may not be modified or amended except by a written agreement, signed by the
Company and by you, provided, however, that the Company may, in its sole
discretion, modify your compensation and/or benefits from time to time, subject
to any applicable laws and the terms of its compensation and benefits plans as
in effect from time to time.

     D. You will be fully indemnified and held harmless for all acts and
omissions to act to fullest extent permissible under the Company’s charter,
by-laws and applicable law.

     E. The Company may assign this letter agreement and its rights, together
with its obligations hereunder, to any affiliate of the Company or to any person
or entity which is a successor in interest to substantially all of the business
operations of the Company (and for which purpose all references to the “Company”
shall refer to such successor). Upon such assignment, the rights and obligations
of the Company hereunder shall become the rights and obligations of such
affiliate or successor person or entity. In the event of your death, all unpaid
amounts payable to you immediately prior to your death shall be paid to the
representative of your estate.

2

--------------------------------------------------------------------------------




     F. Your employment shall be governed by, the laws of New York without
regard to conflict of law principles.

     G. You have advised us that you are free to sign this Agreement and work
for Pall as its President, Pall Industrial as of your Start Date without any
restrictions, and this offer is contingent upon such representation.

     H. This offer of at-will employment is subject to Company’s normal
pre-employment requirements, which we have discussed. This offer remains in
effect until March 26, 2012. We anticipate that you will start work on April 11,
2012.

Nancy Kraker, Manager of Administrative Services, will be contacting you to
discuss your relocation package. In the event you voluntarily terminate for
reasons other than reorganization or reduction in force within twelve (12)
months of the transfer date you will be required to reimburse the Company a
prorated portion of all the costs associated with your relocation.

We welcome you to Pall Corporation, and hope that you find your employment with
the Company enjoyable and professionally rewarding. If you have any questions,
please do not hesitate to contact me.

Very truly yours,

/s/ Linda Villa

Linda Villa
Chief Human Resources Officer


I accept this offer of employment with the Company and agree to the terms and
conditions outlined in this Agreement.

/s/ Ruby Chandy                                 3/20/2012 Ruby Chandy
                                Date


3

--------------------------------------------------------------------------------




Exhibit A

GENERAL RELEASE

     1. Release of Claims and Waiver of Rights.

     (a) In consideration of any payments and benefits being provided to me
under Section 6 of the Agreement dated _________, as it may have been amended to
the date hereof, between me and Pall Corporation (the “Company”), those payments
and benefits being good and valuable consideration, the adequacy and sufficiency
of which are acknowledged by me (the “Payments”), I, ______________, hereby
release, remise and acquit Company, its present and past parents, subsidiaries
and affiliates, their successors, assigns, benefit plans and/or committees, and
their respective present or past officers, directors, managers, supervisors,
employees, shareholders, attorneys, advisors, agents and representatives in
their individual and corporate capacity, and their successors and assigns (the
“Releasees”), from, and hold them harmless against, any and all claims,
obligations, or liabilities (including attorneys, fees and expenses), asserted
or unasserted, known or unknown, that I, my heirs, successors or assigns have or
might have, which have arisen by reason of any matter, cause or thing whatsoever
on or prior to the date on which this General Release is signed.

     (b) The terms “claims, obligations, or liabilities” (whether denominated
claims, demands, causes of action, obligations, damages or liabilities) include,
but are not limited to, any and all claims under any contract with the Company,
claims of age, disability, race, religion, national origin, sex, retaliation,
and/or other forms of employment discrimination, breach of express or implied
contract, breach of employee handbook, practices or procedures, libel, slander,
intentional tort or wrongful dismissal, claims for reinstatement or
reemployment, arising under any federal, state, or local common or statutory
law; claims for unpaid salary, commission or fringe benefits; or any other
statutory claim before any state or federal court, tribunal or administrative
agency, arising out of or in any way related to my employment relationship with
the Company and its affiliates and the termination of that relationship. I will
not file or permit to be filed on my behalf any such claim.

     (c) This General Release constitutes, among other things, a waiver of all
rights and claims I may have under the Age Discrimination in Employment Act of
1967 (29 U.S.C. 621, et seq.) (“ADEA”), the Americans with Disabilities Act of
1990, the Family and Medical Leave Act of 1993, Title VII of the United States
Civil Rights Act of 1964, all as amended including the amendment set forth in 42
U.S.C. § 1981 concerning damages in cases of intentional discrimination in
employment, the New York State Human Rights Law, including N.Y. Exec. Law § 296,
the New York City Human Rights Law, including § 8-107 of the Administration Code
and Charter of New York City, and the New York Labor Law, and any other
comparable national or state laws, all as amended.

     (d) Notwithstanding the preceding paragraph (c) or any other provision of
this Agreement, this General Release is not intended to interfere with my right
to file a charge with the Equal Employment Opportunity Commission (the “EEOC”)
in connection with any claim I believe I may have against the Company or its
affiliates. However, by executing this General Release, I hereby waive the right
to recover in any proceeding I may bring before the EEOC or any state human
rights commission or in any proceeding brought by the EEOC or any state human
rights commission on my behalf. In addition, this General Release is not
intended to interfere with my right to challenge that my waiver of any and all
ADEA claims pursuant to this General Release is a knowing and voluntary waiver,
notwithstanding my specific representation that I have entered into this General
Release knowingly and voluntarily.

4

--------------------------------------------------------------------------------




     (e) This General Release is for any relief, no matter how denominated,
including, but not limited to, injunctive relief, wages, back pay, front pay,
compensatory damages, or punitive damages.

     (f) This General Release shall not apply to any rights in the nature of
indemnification which I may have with respect to claims against me relating to
or arising out of my employment with the Company and its affiliates or my
service on their respective boards of directors, or any vested benefit to which
I am entitled under any tax qualified pension plan of the Company or its
affiliates, COBRA continuation coverage benefits or any other similar benefits
required to be provided by statute. Notwithstanding anything to the contrary
contained in this Section 1, I do not release any of the Releasees from the
Company’s obligation to timely provide me with all payments and benefits to
which I am entitled pursuant to the terms of the Agreement, or any other
obligations of the Company under the Agreement.

     2. Continued Cooperation. In consideration of the Payments, I also agree to
fully cooperate with the Company with respect to any reasonable assistance the
Company may request from me upon reasonable notice to me, including but not
limited to in connection with any legal claims, demands, or causes of action
against the Company which relate to or are based on events that arose during the
period of my employment with the Company. The Company shall pay me for such
cooperation, at an hourly rate, calculated on the basis of my regular salary
(not including bonus or any benefits) immediately prior to the termination of my
employment with the Company, for each hour of assistance that I provide to the
Company at its request, and shall reimburse me for all expenses I reasonably
incur in connection with such cooperation, provided I deliver to the Company an
invoice(s) in respect of such amounts, which invoice details with reasonable
sufficiency the assistance provided and the number of hours spent providing such
assistance. Notwithstanding the foregoing, in no case shall the Company require
me to provide such assistance on more than 20 days in any year, nor shall the
Company require me to travel outside the United States to provide such
assistance. A condition for me providing any such assistance is that the Company
shall agree to indemnify me for any and all liability I may incur in connection
with providing such assistance to the same extent as if I was still an officer
of the Company.

     3. Representations and Covenants. I hereby represent and agree to all of
the following:

     (a) I have carefully read this General Release.

     (b) I understand it fully.

     (c) I am freely, voluntarily and knowingly releasing the Releasees in
accordance with the terms contained above.

5

--------------------------------------------------------------------------------




     (d) Before executing this General Release, I had twenty-one (21) days to
consider my rights and obligations under this General Release.

     (e) The period of time I had to consider my rights and obligations under
this General Release was reasonable.

     (f) Before signing this General Release, I was advised to consult with an
attorney and given a reasonable period of time to do so and in executing this
General Release have not relied on any representation or statement not set forth
herein.

     (g) Execution of this General Release and the General Release becoming
enforceable (in accordance with paragraph (h) below) within 30 days from the
date of my “separation from service” (as determined under Section 409A of the
Internal Revenue Code of 1986, as amended, and the rules and regulations issued
thereunder) is a condition to the Payments, which payments and benefits are in
addition to anything of value to which I am already entitled to receive from the
Company and its affiliates.

     (h) For a period of seven (7) days following the date on which I sign this
General Release, I may revoke it. Any such revocation must be made in writing
and received by the Corporate Secretary of the Company, by the seventh day
following the date on which I sign this General Release. The Company’s
obligation to pay the consideration as set forth in Section 1 above shall not
become effective or enforceable until this seven (7) day revocation period has
expired without my having exercised my right to revoke.

     (i) I have reported to the Company any and all work-related injuries
incurred by me during my employment by the Company.

     (j) There are no pending lawsuits, charges, employee dispute resolution
proceedings, administrative proceedings or other claims of any nature
whatsoever, that I have brought (and which are pending) against any Releasee, in
any state or federal court, before any agency or other administrative body or in
any other forum.

     (k) I am not aware of any material violation of any laws or Company
policies or procedures by a Company employee or officer that has not been
reported to Company officials.

     (l) My obligations under the Agreement (attached hereto) including my
obligations under the Restrictive Covenant Agreement (attached hereto) are
reasonable, are necessary to protect legitimate interests of the Company, and
continue beyond the termination of my employment and the execution of this
General Release. If I violate my obligations under the Agreement and such
violation causes material harm to the Company, I understand that, in addition to
other relief to which the Company may be entitled, the Company shall be entitled
to cease providing the Payments and benefits provided to me pursuant to Section
1 above unless such violation is cured (if capable of being cured) within 30
days of notification by the Company to me of such violation (and, following such
cure, all suspended payments shall be made in a single lump sum), and this
General Release will remain in full force and effect.

6

--------------------------------------------------------------------------------




     (m) If I should hereafter make any claim or demand or commence or threaten
to commence any action, claim or proceeding against the Releasees with respect
to any matter, cause or thing which is the subject of the release under Section
1 of this General Release, this General Release may be raised as a complete bar
to any such action, claim or proceeding, and the applicable Releasee may recover
from me all costs incurred in connection with such action, claim or proceeding,
including attorneys’ fees.

     (n) If any provision of this General Release is declared illegal, invalid,
or unenforceable by any court of competent jurisdiction and cannot be modified
to be enforceable, such provisions will immediately become null and void,
leaving the remainder of this General Release in full force and effect,
provided, however, that if the general release of all claims given by me herein
is declared illegal, invalid, or unenforceable, this General Release will become
null and void and, to the fullest extent permitted by law, any Payments (which
are being provided to me as a result of my execution of this General Release)
which have not yet been made by the Company to me shall no longer be required to
be made.

     (o) Except as necessary to enforce my rights under this General Release or
except as required to comply with requirements of applicable law or an order or
subpoena of a court of competent jurisdiction (as to which I will notify the
Company reasonably in advance of disclosure) or except to the extent such
information has become public knowledge, I shall keep confidential and not
disclose to any person, other than my spouse or attorneys, accountants and/or
tax advisors who shall be obligated to and agree to keep confidential, the
existence, nature and terms of this General Release, the amount and fact of any
payment to me, any and all discussions, communications, and correspondence
leading to this General Release and any and all events, conduct, statements
and/or communications giving rise to or relating in any way to any and all
claims, obligations or liabilities, I have or may have. This General Release
shall not be construed as an admission by the Company or any other Releasee of
any liability whatsoever for any damages, injuries or other claims, obligations
or liabilities alleged or which may be alleged by me.

     (p) This General Release shall be governed by and construed in accordance
with the laws of the State of New York, without regard to conflicts of laws
principles.

     4. Declaration. I declare under penalty of perjury under the laws of the
State of New York that the foregoing is true and correct.

                                                Date: 
                                         

Name:

Acknowledged before me this                                           


_____________________, NOTARY PUBLIC


7

--------------------------------------------------------------------------------